Exhibit 10.2

CEDAR FAIR, L.P. AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

Amended and Restated: July 18, 2007

SECTION 1. PURPOSE.

The purposes of the Cedar Fair, L.P. Amended and Restated 2000 Equity Incentive
Plan (the “Plan”) are to encourage employees of Cedar Fair, L.P. (the “Company”)
and its Affiliates (the Company and its Affiliates are herein collectively
referred to as “Cedar Fair”), and its general partner, Cedar Fair Management,
Inc. (“CFMI”), and their respective officers and directors, to acquire a
proprietary and vested interest in the growth and performance of Cedar Fair, to
generate an increased incentive to contribute to Cedar Fair’s future success and
prosperity, thus enhancing the value of Cedar Fair for the benefit of its
limited partners (or unitholders), and to enhance the ability of Cedar Fair to
attract and retain individuals of exceptional managerial talent upon whom, in
large measure, the sustained progress, growth and profitability of Cedar Fair
depends.

SECTION 2. DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean an employer with which the Company would be
considered a single employer under Sections 414(b) and 414(c) of the Code
including, without limitation, Magnum Management Corporation.

(b) “Award” shall mean any Option, Unit Appreciation Right, Restricted Unit
Award, Performance Unit, Distribution Equivalent, Other Unit Award, or any other
right, interest, or option relating to Units or other securities of the Company
granted pursuant to the provisions of the Plan.

(c) “Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted by the Committee hereunder
and signed by both the Company and the Participant.

(d) “Board” shall mean the Board of Directors of CFMI.

(e) “CFMI” means Cedar Fair Management, Inc.

(f) “Change in Control” shall mean a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company that constitutes a “change in control” under
Section 409A of the Code (applied by analogy as if the Company were a
corporation).

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.



--------------------------------------------------------------------------------

(h) “Committee” shall mean the Compensation Committee of the Board, composed of
no fewer than three directors, each of whom is a Non-Employee Director, or any
other committee or designee of the Board that the Board authorizes to administer
this Plan; provided, however, that Awards to, and other determinations hereunder
with respect to, Participants who are subject to Section 16 of the Exchange Act
and the rules and regulations thereunder shall, to the extent practicable, be
made by the Board or by a committee of the Board meeting the requirements of
Rule 16b-3(d)(1) under the Exchange Act, as from time to time amended or
superseded.

(i) “Company” shall mean Cedar Fair, L.P. a Delaware limited partnership.

(j) “Distribution Equivalent” shall mean any right granted pursuant to
Section 13(i) hereof.

(k) “Eligible Person” shall mean any key employee of the Company, any Affiliate,
or CFMI and any officer or director thereof (including directors who are not
employees of the Company or any Affiliate) designated in the sole discretion of
the Committee to be eligible to participate in the Plan.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and any successor thereto.

(m) “Fair Market Value” shall mean, with respect to any property, the fair
market value of such property determined by such methods or procedures as shall
be established from time to time by the Committee in accordance with applicable
law, including Section 409A. Fair Market Value with respect to Units shall mean
the closing price on the trading day before the applicable date, such as the
date of grant or the date of exercise.

(n) “Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act or
any successor definition adopted by the Securities and Exchange Commission.

(o) “Option” shall mean a right granted to a Participant by the Committee under
Section 6 hereof.

(p) “Other Unit Award” shall mean any right granted to a Participant by the
Committee pursuant to Section 10 hereof.

(q) “Participant” shall mean an Eligible Person who is selected by the Committee
to receive an Award under the Plan.

(r) “Performance Award” shall mean any Award of Performance Units pursuant to
Section 9 hereof.

(s) “Performance Period” shall mean that period established by the Committee at
the time any Performance Award is granted during which any performance goals
specified by the Committee with respect to such Award are to be measured.

 

- 2 -



--------------------------------------------------------------------------------

(t) “Performance Unit” shall mean any Performance Award granted pursuant to
Section 9 hereof of a Unit valued by reference to a designated number of Units
or other property, which value may be paid to the Participant by delivery of
such property as the Committee shall determine, including, without limitation,
cash, Units, or any combination thereof, upon achievement of such performance
goals during the Performance Period.

(u) “Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, limited liability
company, other entity or government or political subdivision thereof.

(v) “Restricted Unit” shall mean any Unit issued with the restrictions that the
holder must perform substantial services for Cedar Fair and may not sell,
transfer, pledge, or assign such Unit and with such other restrictions as the
Committee, in its sole discretion, may impose (including, without limitation,
any restriction on the right to vote such Unit, and the right to receive any
cash distributions) which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee specifies
pursuant to Section 8.

(w) “Restricted Unit Award” shall mean an award of Restricted Unit under
Section 8 hereof.

(x) “Retirement” shall mean a Separation from Service at or after attainment of
age 62.

(y) “Schedule A” shall mean the Schedule A of the Plan, which deals with
procedures for deferring those Awards (other than Options and Unit Appreciation
Rights) that may be deferred under Section 409A.

(z) “Section 409A” shall mean Section 409A of the Code and the April 10, 2007,
final regulations issued thereunder.

(aa) “Separation from Service” shall mean the termination of employment of an
employee with the Company and all Affiliates and, if applicable with CFMI;
provided, however, that an approved leave of absence shall not be considered a
termination of employment if the leave does not exceed six (6) months or, if
longer, so long as the employee’s right to reemployment is provided either by
statute or by contract. Whether an employee has incurred a Separation from
Service shall be determined in accordance with Section 409A, including, without
limitation, the rules applicable to spin-offs and sales of assets.

(bb) “Specified Employee” shall mean a “specified employee” within the meaning
of Section 409A.

(cc) “Unit” shall mean a unit of limited partnership interest of the Company.

(dd) “Unit Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 hereof.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 3. ADMINISTRATION.

The Plan shall be administered by the Committee. The Committee shall have full
power and authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board, to:

(a) Select the Eligible Persons to whom Awards may from time to time be granted
hereunder;

(b) Determine the type or types of Award to be granted to each Participant
hereunder;

(c) Determine the number of Units to be covered by each Award granted hereunder;

(d) Determine the terms and conditions, not inconsistent with the provisions of
the Plan, of any Award granted hereunder;

(e) Determine whether, to what extent and under what circumstances Awards may be
settled in cash, Units, or other property or canceled or suspended;

(f) Determine whether, to what extent and under what circumstances cash, Units
and other property and other amounts payable with respect to an Award under this
Plan shall be deferred either automatically or at the election of the
Participant pursuant to Schedule A;

(g) Interpret and administer the Plan and any instrument or agreement entered
into under the Plan;

(h) Establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and

(i) Make any other determination and take any other action that the Committee
deems necessary or desirable for administration of the Plan.

Decisions of the Committee shall be final, conclusive, and binding upon all
persons including the Company, any Participant, any unitholder, and any Eligible
Person of the Company, any Affiliate, or CFMI. A majority of the members of the
Committee may determine its actions and fix the time and place of its meetings.

SECTION 4. DURATION OF, AND UNITS SUBJECT TO, PLAN.

(a) TERM. Subject to the provisions of Section 15 below, the Plan shall remain
in effect for ten (10) years after the Effective Date.

(b) UNITS SUBJECT TO THE PLAN. The maximum number of Units with respect to which
Awards may be granted under the Plan, subject to adjustment as provided in
Section 4(c) of the Plan, is four million eight hundred thirty thousand
(4,830,000) Units. Notwithstanding the foregoing, no Participant may be granted
Awards in any one calendar year with respect to more than two-hundred thousand
(200,000) Units, except that the foregoing

 

- 4 -



--------------------------------------------------------------------------------

limitation shall not apply to Awards contemplated by the restructuring of CFMI’s
executive compensation as described in the Company’s proxy statement dated
July 26, 2000, for the Special Meeting of Unitholders called to be held
August 25, 2000.

For the purpose of computing the total number of Units available for Awards
under the Plan, there shall be counted against the foregoing limitations the
number of Units subject to issuance upon exercise or settlement of Awards as of
the dates on which such Awards are granted. The Units which were previously
subject to Awards shall again be available for Awards under the Plan if any such
Awards are forfeited, terminated, unexercised at the time of expiration, settled
in cash, or exchanged for other Awards (to the extent of such forfeiture or
expiration of such Awards), or if the Units subject thereto can otherwise no
longer be issued. Further, any Units which are used as full or partial payment
to the Company by a Participant of the purchase price upon exercise of an Option
shall again be available for Awards under the Plan.

Units which may be issued under the Plan may be either authorized and unissued
Units or issued Units which have been reacquired by the Company. No fractional
Units shall be issued under the Plan.

(c) CHANGES IN UNITS. In the event of any merger, reorganization, consolidation,
recapitalization, Unit dividend, Unit split, reverse Unit split, spin off or
similar transaction, or other change in legal structure affecting the Units,
such adjustments and other substitutions shall be made to the Plan and to Awards
as the Committee in its sole discretion deems equitable or appropriate,
including without limitation such adjustments in the aggregate number, class,
and kind of Units which may be delivered under the Plan, in the aggregate or to
any one Participant, in the number, class, kind, and exercise price of Units
subject to outstanding Options, Unit Appreciation Rights, or other Awards
granted under the Plan, and in the number, class, and kind of Units subject to
Awards granted under the Plan (including, if the Committee deems appropriate,
the substitution of similar options to purchase the shares of, or other awards
denominated in the shares of, another company) as the Committee may determine to
be appropriate in its sole discretion; provided that the number of Units or
other securities subject to any Award shall always be a whole number and
provided the Committee shall consider the requirements of Section 409A in making
such adjustments and substitutions.

SECTION 5. ELIGIBILITY.

Any Eligible Person shall be eligible to be selected as a Participant, except
that any member of the Committee shall not participate in his own selection as a
Participant, or in the grant of any Award to such member of the Committee.

SECTION 6. UNIT OPTIONS.

(a) IN GENERAL. Options may be granted hereunder to Participants either alone or
in addition to other Awards granted under the Plan; provided that no other Award
may have the effect of reducing the exercise price of an Option.

Any Option granted under the Plan shall be evidenced by a written Award
Agreement in such form as the Committee may from time to time approve. Any such
Option shall be subject

 

- 5 -



--------------------------------------------------------------------------------

to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:

(b) DATE OF GRANT. For purposes of the Plan, a grant shall be considered to have
been made when the Committee has fixed for each Option the identity of the
Eligible Employee, the maximum numbers of Units, and the minimum exercise price;
provided that there is no unreasonable delay in giving notice of the grant to
the Participant.

(c) EXERCISE PRICE. The exercise price per Unit purchasable under an Option
shall never be less than the Fair Market Value of the Unit on the date of grant
of the Option.

(d) NUMBER OF OPTIONED UNITS. The number of Units subject to an Option shall be
fixed on the date of grant of the Option.

(e) TERM. The term of each Option shall be fixed on the date of grant of the
Option.

(f) EXERCISABILITY. Options shall be exercisable at such time or times as
determined by the Committee at or subsequent to grant; provided that any
extension of an Option shall result in exercise no later than the earlier of the
latest date upon which the Option would have expired by its original terms or
the tenth (10th) anniversary of the date of grant of the Option.

(g) METHOD OF EXERCISE. Subject to the other provisions of the Plan, any Option
may be exercised by the Participant in whole or in part at such time or times as
specified in the Award Agreement. The Participant may make payment of the Option
price in such form or forms, including, without limitation, payment by delivery
of cash, Units, or other consideration (including, where permitted by law and
the Committee, vested Awards) having a Fair Market Value on the exercise date
equal to the total Option price, or by any combination of cash, Units, and other
consideration as specified in the applicable Award Agreement.

(h) NO DEFERRAL FEATURE. No Option shall have any feature that would allow for
the deferral of compensation (within the meaning of Section 409A) other than the
deferral of recognition of gain until the later of the exercise or disposition
of the Option or the time the stock acquired pursuant to the exercise of the
Option first becomes substantially vested (as defined in Treasury Regulation
Section 1.83-3(b)).

SECTION 7. UNIT APPRECIATION RIGHTS.

(a) IN GENERAL. The Committee may grant a Participant a right to receive, upon
exercise by the Participant, the excess of (i) the Fair Market Value of one Unit
on the date of exercise or, if the Committee shall so determine, at any time
during a specified period before the date of exercise over (ii) the exercise
price. Unit Appreciation Rights may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan and may, but need
not, relate to a specific Option granted under Section 6. The provisions of Unit
Appreciation Rights need not be the same with respect to each recipient. The
Committee may impose such conditions or restrictions on the exercise of any Unit
Appreciation Right as it shall deem appropriate.

 

- 6 -



--------------------------------------------------------------------------------

(b) UNIT APPRECIATION RIGHTS RELATED TO OPTIONS. Any Unit Appreciation Right
related to an Option may be granted at the same time the Option is granted or at
any time thereafter before exercise or expiration of such Option. In the case of
any Unit Appreciation Right related to any Option, the Unit Appreciation Right
or applicable portion thereof shall terminate and no longer be exercisable upon
the termination or exercise of the related Option, except that a Unit
Appreciation Right granted with respect to less than the full number of Units
covered by a related Option shall not be reduced until the exercise or
termination of the related Option exceeds the number of Units not covered by the
Unit Appreciation Right. Any Option related to any Unit Appreciation Right shall
no longer be exercisable to the extent the related Unit Appreciation Right has
been exercised.

(c) DATE OF GRANT. For purposes of the Plan, a grant shall be considered to have
been made when the Committee has fixed for each Unit Appreciation Right the
identity of the Eligible Employee, the maximum numbers of Units, and the minimum
exercise price; provided that there is no unreasonable delay in giving notice of
the grant to the Participant.

(d) EXERCISE PRICE. The exercise price per Unit Appreciation Right shall never
be less than the Fair Market Value of the Unit on the date of grant.

(e) NUMBER OF UNIT APPRECIATION RIGHTS. The number of Units subject to a Unit
Appreciation Right shall be fixed on or before the date of grant.

(f) TERM. The term of each Unit Appreciation Right shall be fixed on the date of
grant.

(g) EXERCISABILITY. Unit Appreciation Rights shall be exercisable at such time
or times as determined by the Committee at or subsequent to grant; provided that
any extension of a Unit Appreciation Right shall result in exercise no later
than the earlier of the latest date upon which the Unit Appreciation Right would
have expired by its original terms or the tenth (10th) anniversary of the date
of grant.

(h) COMPENSATION UPON EXERCISE. The compensation payable upon exercise of a Unit
Appreciation Right shall not be greater than the excess of the Fair Market Value
of a Unit on the date of exercise over the Fair Market Value of a Unit on the
date of grant times the number of Unit Appreciation Rights exercised. Any
payment by the Company in respect of such right may be made in cash, Units,
other property, or any combination thereof, as the Committee, in its sole
discretion, shall determine.

(i) NO DEFERRAL FEATURE. No Unit Appreciation Right shall have any feature that
would allow for the deferral of compensation (within the meaning of
Section 409A) other than the deferral of recognition of income until the
exercise of the Unit Appreciation Right.

SECTION 8. RESTRICTED UNIT AWARDS.

(a) IN GENERAL. Restricted Unit Awards may be issued hereunder to Participants,
for no cash consideration or for such minimum consideration as may be required
by applicable law, either alone or in addition to other Awards granted under the
Plan. The provisions of Restricted Unit Awards need not be the same with respect
to each recipient.

 

- 7 -



--------------------------------------------------------------------------------

(b) REGISTRATION. Any Restricted Units issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a unit
certificate or certificates. In the event any unit certificate is issued in
respect of Restricted Units awarded under the Plan, such certificate shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award.

(c) FORFEITURE. Except as otherwise determined by the Committee at the time of
grant, upon a Participant’s termination of employment for any reason during the
restriction period, all Restricted Units still subject to restriction shall be
forfeited by the Participant and reacquired by the Company; provided that in the
event of a Participant’s Retirement, permanent disability, death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Company, waive in whole or
in part any or all remaining restrictions with respect to such Participant’s
Restricted Units. Unrestricted Units, evidenced in such manner as the Committee
shall deem appropriate, shall be issued to the grantee promptly after the
expiration of the period of forfeiture.

SECTION 9. PERFORMANCE AWARDS.

(a) GRANTS. Performance Awards may be granted hereunder to Participants, for no
cash consideration or for such minimum consideration as may be required by
applicable law, either alone or in addition to other Awards granted under the
Plan. The performance criteria to be achieved during any Performance Period, the
length of the Performance Period, and the time and form of payment of
Performance Awards shall be determined and specified by the Committee upon the
grant of each Performance Award.

(b) PAYMENT OF PERFORMANCE AWARDS.

(i) Determination of Award. Determination of the performance levels achieved for
each Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee.

(ii) Payment of Award. Except as provided in Section 11 (Change in Control),
Performance Awards will be paid only after the end of the relevant Performance
Period. Performance Awards may be paid in cash, Units, other property, or any
combination thereof, in the sole discretion of the Committee at the time of
payment. Subject to Section 9(b)(iii), Performance Awards shall be paid in a
lump sum within seventy-five (75) days following the close of the Performance
Period; provided that the Committee may in the alternative at the time of grant
specify a number of installment payments and the period over and time at which
they will be paid and provided further that if such seventy-five- (75-) day
period begins in one calendar year and ends in another, the Participant shall
not have the right to designate the taxable year of payment.

(iii) In the event that payment of Performance Awards as provided in
Section 9(b)(ii) to Participants who incur Retirement is considered to be
payment “upon” Separation from Service, payment to any Participant who is a
Specified Employee shall not be made until

 

- 8 -



--------------------------------------------------------------------------------

the date that is six (6) months and one (1) day after such Specified Employee
Participant’s Retirement.

(c) FORFEITURES. Except as determined by the Committee at the time of grant, a
Participant who, before the end of the relevant Performance Period, incurs a
Separation from Service for any reason other than death or Retirement, shall
forfeit any unpaid Performance Award. Performance Awards of Participants who die
or who incur Retirement prior to the end of the Performance Period shall be
prorated, unless the Committee determines otherwise.

SECTION 10. OTHER UNIT AWARDS.

(a) IN GENERAL. Other Awards of Units and other Awards that are valued in whole
or in part by reference to, or are otherwise based on, Units or other property
(“Other Unit Awards”) may be granted hereunder to Participants, either alone or
in addition to other Awards granted under the Plan. The provisions of Other Unit
Awards need not be the same with respect to each recipient.

(b) TERMS AND CONDITIONS. Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Eligible Persons to whom
and the time or times at which such Awards shall be made, the number of Units to
be granted pursuant to such Awards, and all other conditions of the Awards;
provided that the time and form of payment (e.g., lump sum or installments over
a fixed number of years beginning on a specified date) shall be specified at the
time the Other Unit Award is granted. In the event that payment of such Other
Unit Awards to Participants who incur Retirement is considered to be payment
“upon” Separation from Service, payment to any Participant who is a Specified
Employee shall not be made until the date that is six (6) months and one (1) day
after such Specified Employee Participant’s Retirement. Units (including
securities convertible into Units) granted under this Section 10 may be issued
for no cash consideration or for such minimum consideration as may be required
by applicable law. Units (including securities convertible into Units) purchased
pursuant to a purchase right awarded under this Section 10 shall be purchased
for such consideration as the Committee shall in its sole discretion determine,
which shall not be less than the Fair Market Value of such Units or other
securities as of the date such purchase right is awarded. Other Unit Awards may
be paid in Units, other securities of the Company, cash, or any other form of
property as the Committee shall determine.

SECTION 11. CHANGE IN CONTROL PROVISIONS.

(a) IMPACT OF EVENT. Notwithstanding any other provision of the Plan to the
contrary, unless the Committee shall determine otherwise at the time of grant
with respect to a particular Award, in the event of a Change in Control:

(i) Any Options and Unit Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become fully exercisable and vested to the full
extent of the original grant.

(ii) The restrictions and deferral limitations applicable to any Restricted Unit
shall lapse, and such Restricted Unit shall become free of all restrictions and
limitations and become

 

- 9 -



--------------------------------------------------------------------------------

fully vested and transferable to the full extent of the original grant.

(iii) All Performance Awards shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse, and such Performance
Awards shall be immediately settled or distributed.

(iv) The restrictions and deferral limitations and other conditions applicable
to any Other Unit Awards or any other Awards shall lapse, and such Other Unit
Awards or such other Awards shall become free of all restrictions, limitations,
or conditions and become fully vested and transferable to the full extent of the
original grant.

(b) CHANGE IN CONTROL CASH-OUT. Notwithstanding any other provision of the Plan,
a Participant holding an Option shall have the right, (whether or not the Option
is fully exercisable and in lieu of the payment of the purchase price for the
Units being purchased under the Option, during the sixty- (60-) day period from
and after a Change in Control (the “Exercise Period”), by giving notice to the
Company, to elect (within the Exercise Period) to surrender all or part of the
Option to the Company and to receive cash, within thirty (30) days of such
notice, in an amount equal to the amount by which the Fair Market Value per Unit
on the date of such election shall exceed the Option price (the “Spread”)
multiplied by the number of Units under the Option being exercised (cashed out).

(c) POOLING OF INTERESTS. Notwithstanding any other provision of the Plan, if
any grant or right under the Plan would make a Change in Control transaction
ineligible for pooling-of-interests accounting under APB No. 16 that (after
giving effect to any other actions taken to cause such transaction to be
eligible for such pooling-of-interests accounting treatment) but for the nature
of such grant or right would otherwise be eligible for such accounting
treatment, the Committee shall have the ability to substitute for cash payable
pursuant to such grant or right Units with a Fair Market Value equal to the cash
that would otherwise be payable.

SECTION 12. AMENDMENTS AND TERMINATION.

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of an
optionee or Participant under an Award theretofore granted, without the
optionee’s or Participant’s consent. The Committee may amend the terms of any
Award, prospectively or retroactively; provided that no such amendment shall
impair the rights of any Participant without his consent and provided further
that the Committee shall consider the impact of such amendment under
Section 409A.

SECTION 13. GENERAL PROVISIONS.

(a) Unless the Committee determines otherwise at the time the Award is granted
(taking into consideration the impact of the Code, including without limitation
Sections 83 and 409(A)), no Award, and no Units subject to Awards described in
Section 10 which have not been issued or as to which any applicable restriction,
performance or deferral period has not lapsed, may be sold, assigned,
transferred, pledged or otherwise encumbered, except by will or by the laws of
descent and distribution; provided that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary to exercise the rights of the

 

- 10 -



--------------------------------------------------------------------------------

Participant with respect to any Award upon the death of the Participant. Each
Award shall be exercisable, during the Participant’s lifetime, only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative.

(b) The term of each Award shall be for such period of months or years from the
date of its grant as may be determined by the Committee at the time of grant.

(c) No Eligible Person shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Eligible Persons
under the Plan.

(d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
executed a written agreement or other written instrument evidencing the Award
and delivered a fully executed copy thereof to the Company and otherwise
complied with the then applicable terms and conditions.

(e) The Committee shall be authorized to make adjustments in Performance Award
criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations, or accounting principles. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry it into effect. In the event the Company shall assume
outstanding employee awards or the right or obligation to make future awards in
connection with the acquisition of another corporation or business entity, the
Committee may, in its discretion, make such adjustments in the terms of Awards
under the Plan as it shall deem appropriate; provided that the Committee
considers the impact of such adjustments under Section 409A.

(f) The Committee shall have full power and authority to determine whether, to
what extent and under what circumstances any Award shall be canceled or
suspended. In particular, but without limitation, all outstanding Awards to any
Participant shall be canceled if the Participant, without the consent of the
Committee while employed by the Company or after termination of such employment,
becomes associated with, employed by, renders services to, or owns any interest
in (other than any nonsubstantial interest, as determined by the Committee), any
business that is in competition with the Company or with any business in which
the Company has a substantial interest as determined by the Committee.

(g) All certificates for Units delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Units are then listed, and any applicable Federal or state securities
law, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

(h) The Committee shall be authorized to establish procedures, as provided in
Schedule A hereto, pursuant to which the payment of any Award may be deferred.

(i) Subject to the provisions of this Plan and any Award Agreement, the
recipient of an Award (including, without limitation, any deferred Award) other
than an Option or a Unit

 

- 11 -



--------------------------------------------------------------------------------

Appreciation Right may, if so determined by the Committee at the time of grant,
be entitled to receive, currently or on a deferred basis, interest or
distributions, or interest or distribution equivalents, with respect to the
number of Units covered by the Award, as determined by the Committee, in its
sole discretion, and the Committee may provide that such amounts (if any) shall
be deemed to have been reinvested in additional Units or otherwise reinvested.

(j) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration more than the rendering of services.

(k) The Company shall be authorized to report income with respect to an Award
and to withhold from any Award granted or payment due under the Plan the amount
of withholding taxes due in respect of an Award or payment hereunder and to take
such other action as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of such taxes. The Committee shall be authorized
to establish procedures for election by Participants to satisfy such withholding
taxes by delivery of, or directing the Company to retain, Units.

(l) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to unitholder approval if such
approval is otherwise required; and such arrangements may be either generally
applicable or applicable only in specific cases.

(m) The validity, construction, and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware and applicable Federal law.

(n) If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws or if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

(o) Awards may be granted to Eligible Persons who are foreign nationals or
employed outside the United States, or both, on such terms and conditions
different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable in order to recognize differences in local
law or tax policy. The Committee also may impose conditions on the exercise or
vesting of Awards in order to minimize the Company’s obligation with respect to
tax equalization for Eligible Persons on assignments outside their home country.

(p) SECTION 409A. To the extent applicable, the Company intends that this Plan
comply with Section 409A, and this Plan shall be construed in a manner to comply
with Section 409A. Should any provision be found not in compliance with
Section 409A. Should any provision be found not in compliance with Section 409A,
the Participants shall be contractually obligated to execute any and all
amendments to Awards deemed necessary and required by legal counsel for the
Company to achieve compliance with Section 409A. By acceptance of an Award,
Participants irrevocably waive any objections they may have to the amendments
required

 

- 12 -



--------------------------------------------------------------------------------

by Section 409A. Participants also agree that in no event shall any payment
required to be made pursuant to this Plan that is considered “nonqualified
deferred compensation” within the meaning of Section 409A be accelerated in
violation of Section 409A. In the event a Participant is a Specified Employee,
and payments that are nonqualified deferred compensation cannot commence until
the lapse of six (6) months after a Separation from Service, then any such
payments that are required to be paid in a single lump sum shall be made on the
date which is six (6) months and one (1) day after the Participant’s Separation
from Service. Furthermore, the first six (6) months of any such payments of
nonqualified deferred compensation that are required to be paid in installments
shall be paid on the date which is six (6) months and one (1) day following the
Participant’s Separation from Service. All remaining installment payments shall
be made or provided as they would ordinarily have been under the provisions of
this Plan and the Award Agreement.

SECTION 14. EFFECTIVE DATE OF PLAN.

The Plan was originally effective on January 1, 2000, subject to approval of the
Plan by the Company’s Unitholders (the “Effective Date”). Awards made under the
Plan prior to approval of the Plan by the Company’s Unitholders was contingent
on such approval and, in the event that the Company’s Unitholders failed to
approve the Plan, the Plan would have been null and void. The Plan has been
amended and restated in accordance with Section 409A, effective June 20, 2007,
and prior to such date the Plan has been administered in good faith compliance
with Section 409A.

SECTION 15. TERM OF PLAN.

No Award shall be granted pursuant to the Plan after ten (10) years from the
Effective Date, but any Award theretofore granted may extend beyond that date.

[The balance of this page was intentionally left blank.]

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE A

TO THE

CEDAR FAIR, L.P. AMENDED AND RESTATED

2000 EQUITY INCENTIVE PLAN

If the Committee so determines in compliance with Section 409A, Participants may
elect to defer Awards pursuant to this Schedule A. Notwithstanding any other
provision of this Schedule A, compensation upon the exercise of an Option or a
Unit Appreciation Right cannot be deferred.

A.1. Definitions

(a) “Performance-Based Compensation” means compensation, the amount of which, or
the entitlement to which, is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least twelve (12) consecutive months. Performance criteria shall be
established in writing not later than ninety (90) days after the commencement of
the period of service to which the criteria relate; provided that the outcome is
substantially uncertain at the time the criteria are established. Compensation
shall not be Performance-Based Compensation if any amount or portion will be
paid regardless of performance or if the outcome is based upon a level of
performance that is substantially certain to be met at the time the criteria are
established.

A.2. Deferral Elections

A Participant’s election to defer shall be made pursuant to a written or
electronic form and shall specify the percentage of Award being deferred in
accordance with Section A.4 and the time and form of payment in accordance with
Section A.6. The deferral election, including the election of the time and form
of payment, shall be irrevocable as of the dates specified in Section A.3.
Pursuant to Section A.6, a Participant may make a subsequent election to delay
payment and change the form of payment of a deferral.

A.3. Timing of Deferral Elections

(a) Award That Is Not Performance-Based Compensation. In the case of an Award
that is not Performance-Based Compensation, a Participant may, not later than
the December 31 immediately preceding the calendar year in which the service
period for the Award begins, elect to defer all or a portion of the Award. Such
election shall be irrevocable as of the end of each December 31 with respect to
an Award payable for services to be performed in the immediately following
calendar year (or such longer period related to the Award) for which an election
has been made.

(b) Award That Is Performance-Based Compensation. In the case of an Award that
is Performance-Based Compensation, a Participant may, not later than six
(6) months before the end of the performance period, elect to defer all or a
portion of the Award; (i) provided that the Participant has continuously
performed services from the later of the beginning of the performance period or
the date the performance criteria are established through the date the

 

A- 1



--------------------------------------------------------------------------------

election is made and (ii) provided further that in no event shall such election
be made after such compensation has become readily ascertainable.

(c) First Year of Eligibility. In the first year in which an employee becomes
eligible to participate in the Plan (taking into consideration eligibility under
all other nonqualified elective account balance plans of the Company and any
Affiliate that are required to be aggregated with the Plan under Section 409A in
determining whether such year is in fact the first year of eligibility (within
the meaning of Treasury Regulation Section 1.409A-2(a)(7)(ii)) under a “plan”
that includes the Plan), such employee may make an initial deferral election
within thirty (30) days of becoming first eligible with respect to that portion
of his Award attributable to services to be performed subsequent to the election
and ending on the last day of the performance period. Such an election shall be
irrevocable.

A.4. Amount of Deferrals

(a) Participation for Entire Performance Period. The amount to be deferred shall
be irrevocably specified in the Participant’s deferral election form as a
percentage of the Award. In the case of participation for the full performance
period, the minimum amount that can be deferred from any type of Award shall be
ten percent (10%) and the maximum percentage shall be one hundred percent
(100%).

(b) Participation for Less Than Full Performance Period. If a Participant has
participated for less than the full performance period and is permitted to make
a deferral election under Section A.3(c):

 

  (i) The minimum deferral shall be limited and calculated as follows: the total
Award for the performance period shall be multiplied by the ratio of (A) the
number of days remaining in the performance period as of the date the
Participant submits an election form to the Committee over (B) the total number
of days in the performance period, and that amount shall be multiplied by the
minimum percentage set forth in (a) above; and

 

  (ii) The maximum deferral shall be limited and calculated as follows: the
total Award for the performance period shall be multiplied by the ratio of
(A) the number of days remaining in the performance period as of the date the
Participant submits an election form to the Committee over (B) the total number
of days in the performance period, and that amount shall be multiplied by the
maximum percentage set forth in (a) above.

A.5. Establishment of Accounts.

(a) Background. In order to comply with the requirements of Section 409A and to
facilitate administration of nonqualified deferrals thereunder, the deferred
accounts under the Plan have been bifurcated effective January 1, 2005.

Committee deferral procedures, as in effect on October 3, 2004 (“Frozen
Procedures”), have been frozen and shall not be modified except as permitted
under Section 409A so as to preserve the grandfathered status of deferrals and
related earnings thereunder. Deferrals retained

 

A- 2



--------------------------------------------------------------------------------

under the Frozen Procedures shall be those Awards earned and vested as of
December 31, 2004, as well as income attributable to such grandfathered Awards.

Awards earned or vested after December 31, 2004, including those for 2005, 2006,
and 2007, although technically deferred under the Frozen Procedures, have been
made and administered in good faith in accordance with the requirements of
Section 409A. Such non-grandfathered deferrals of Awards and related earnings
have been transferred to, and have become part of, accounts under this Schedule
A.

(b) Establishment of Accounts. Beginning with the performance period beginning
on or after January 1, 2005, there shall be established for each Participant who
deferred or defers an Award an account under this Schedule A (“Account”). An
Account shall also be established for any Participant with undistributed
deferrals under the Frozen Procedures that are not eligible for grandfathered
treatment under Section 409A.

Deferred Awards attributable to a Participant’s deferral elections shall be
allocated to the Participant’s Account at the time that such Award would
otherwise have been paid had no election to defer been made.

In addition, the Account of a Participant, as well as any Participant or former
Participant in the Frozen Procedures, shall be credited with (i) that portion,
if any, of his undistributed account balance under the Frozen Procedures not
eligible for grandfathered treatment under Section 409A, and (ii) deferrals for
calendar years 2005, 2006, and 2007, which were made and administered in good
faith in accordance with the requirements of Section 409A, and corresponding
debits shall be made to the applicable account balance under the Frozen
Procedures.

To facilitate the operation of this Schedule A, the Committee may direct the
establishment and maintenance of sub-accounts within a Participant’s Account
(for example, a sub-account for transfers of amounts from the Frozen
Procedures). Accounts shall continue to be maintained until paid out pursuant to
the terms of this Schedule A.

(c) Deemed Investments. The Committee, in its discretion, may specify certain
investments, including one or more investment options under a qualified plan
maintained by the Company or an Affiliate, and may invest amounts deferred under
the Plan in such investments (collectively, the “investment options”) at their
then current fair market value. The Committee is not obligated to make these or
any other particular investment options available or, if made available at any
one time, to continue to make them available. All investments shall at all times
continue to be a part of the Company’s or Affiliate’s or CFMI’s general assets
for all purposes. A Participant will have no rights as a shareholder, including
voting rights, with respect to the investment options representing his Account.

If the Committee makes any investment options available to Participants, each
Participant may be permitted to direct how his Account is invested among the
investment options at the time deferral elections are made. The Committee may
also allow Participants to change or reallocate investment options for their
Accounts, from time to time. If applicable, the Committee will deem a
Participant’s Accounts to be invested in accordance with the Participant’s
directions as

 

A- 3



--------------------------------------------------------------------------------

soon as practicable after the Committee has deemed such amount to have been
earned. Any deemed purchases shall be at the then current fair market value.

(d) Earnings and/or Losses. At least once each calendar year while a Participant
has a credit balance in his Account, the Committee shall credit Accounts with
earnings and/or losses, if any, for the period since the last such crediting and
determine the value of each Participant’s Account at such time. The earnings
and/or losses may either be credited on the basis of the earnings and/or losses
allocable to the Participant’s directed portion of the investment options, if
any, Units, or a predetermined reasonable interest rate, as specified by the
Committee prior to the applicable calendar year. The Committee also reserves the
right to adjust the earnings (or losses) credited to Accounts and to determine
the value of Accounts as of any date to reflect the Company’s and/or Affiliate’s
and/or CFMI’s tax and other costs of providing the Plan.

A.6. Time and Form of Payment

(a) Payment. Any amounts payable under the Plan will be made solely in cash and
and/or Units and not in the form of any other property or securities,
notwithstanding any investment option hereunder.

(b) Payment upon Separation from Service

 

  (i) Participants Who are Not Specified Employees. A Participant who is not a
Specified Employee shall be eligible to receive payment of his Account in one
lump-sum payment or in installments following his Separation from Service, as
specified in his deferral election pursuant to Section A.3. Installments shall
be calculated by dividing the Participant’s Account balance as of the end of the
month in which his Separation from Service occurs (and as of the date of each
subsequent installment payment) by the number of installments remaining to be
paid.

 

 

(ii)

Participants Who Are Specified Employees. A Participant who is a Specified
Employee shall be eligible to receive payment of his Account in one lump-sum
payment on the first day of the seventh (7th) month following his Separation
from Service or in installments beginning on the first day of the seventh
(7th) month following his Separation from Service, as specified in his deferral
election pursuant to Section A.3. Annual installments shall be calculated by
dividing the Participant’s Account balance as of the end of the fifth month
following the month in which his Separation from Service occurs (and as of the
date of each subsequent installment payment) by the number of installments
remaining to be paid. Installments for the first six months shall be accumulated
and paid with the installment for the seventh month. Other installments shall be
paid in accordance with the Participant’s deferral election.

(c) Specified Time. In accordance with a Committee-approved form that complies
with Section 409A, a Participant may elect to receive payment of his Account in
a single-sum

 

A- 4



--------------------------------------------------------------------------------

payment or in substantially equal installments at a specified time that is
nondiscretionary and objectively determinable at the time the deferral is
elected.

(d) Payment upon Death. If a Participant dies while or before receiving payments
of his Account, the Committee shall pay his designated beneficiary or
beneficiaries any remaining payments of his Account in one lump-sum payment
within ninety (90) days following the Participant’s death; provided that where
the ninety- (90-) day period begins in one calendar year and ends in another
calendar year, neither the estate nor any beneficiary of the Participant shall
have a right to designate the taxable year of payment.

The Committee shall provide Participants with the form for designating a
beneficiary or beneficiaries. A Participant may change his beneficiary
designation at any time (without the prior consent of any prior beneficiary) by
executing a revised beneficiary designation form and delivering it to the
Committee before his death. If no beneficiary is designated, or if the
designated beneficiary predeceases the Participant or cannot be located, any
death benefits shall be paid to the Participant’s estate.

(e) Payment upon Change in Control. Notwithstanding any provision of this
Schedule A to the contrary, upon a Change in Control, the Committee shall direct
that the Accounts of Participants under the Plan shall be paid to Participants
within thirty (30) days following the Change in Control; provided that where the
thirty- (30-) day period begins in one calendar year and ends in another, the
Participant shall not have the right to designate the taxable year of payment.

(f) Section 409A Violation. If this Schedule A fails to meet the requirements of
Section 409A with respect to a Participant, the Committee shall distribute the
amount required to be included in such Participant’s gross income as a result of
such failure within thirty (30) days of the Committee’s determination of such
compliance failure; provided that where the thirty- (30-) day period begins in
one calendar year and ends in another, the Participant shall not have the right
to designate the taxable year of payment.

(g) Subsequent Elections. A Participant may, to the extent permitted by the
Committee, elect to delay payment or to change the form of payment elected if
all the following conditions are met:

 

  (i) Such election will not take effect until at least twelve (12) months after
the date on which the election is made; and

 

  (ii) The payment with respect to which such election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise be made; and

 

  (iii) Any election for a “specified time (or pursuant to a fixed schedule)”
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than twelve (12) months prior to the date of the first scheduled payment.

 

A- 5



--------------------------------------------------------------------------------

For purposes of this Section A.6(g), installment payments shall be treated as a
single payment.

(h) No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Participant’s Account shall be permitted.

A.7. Claims Procedures

Generally benefits shall be paid under this Schedule A without the necessity of
filing a claim. A Participant, beneficiary, or other person who believes he is
entitled to a benefit under Schedule A (hereinafter referred to as the
“Claimant”) may file a written claim with the Committee. A claim must state with
specificity the determination desired by the Claimant.

The Committee shall consider the Claimant’s claim within a reasonable time, but
no later than ninety (90) days of receipt of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, the Committee shall notify the Claimant in writing of the
extension before the end of the initial ninety (90)-day period and the written
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to make a decision. The extension of
time shall not exceed ninety (90) days from the end of the initial ninety
(90)-day period.

The Committee shall notify the Claimant (in writing or electronically) that a
determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Committee shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within ninety (90) days of receipt of the claim. Any adverse
benefit determination notice shall describe the specific reason or reasons for
the denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial upon review. If the
notification is made electronically, it must comply with applicable Department
of Labor Regulations.

Upon receipt of an adverse benefit determination, a Claimant may, within sixty
(60) days after receiving notification of that determination, submit a written
request asking the Board to review the Claimant’s claim. Each Claimant, when
making his request for review of his adverse benefit determination, shall have
the opportunity to submit written comments, documents, records, and any other
information relating to the claim for benefits. Each Claimant shall also be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such Claimant’s claim
for benefits. The review shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
regardless of whether the information was submitted or considered in the initial
benefit determination. If a Claimant does not submit his request for review in
writing within the sixty (60)-day period described above, his claim shall be
deemed to have been conclusively determined for all purposes of the Plan and the
adverse benefit determination will be deemed to be correct.

 

A- 6



--------------------------------------------------------------------------------

If the Claimant submits in writing a request for review of the adverse benefit
determination within the sixty (60)-day period described above, the Board (or
its designee) shall notify (in writing or electronically) him of its
determination on review within a reasonable period of time but not later than
sixty (60) days from the date of receipt of his request for review, unless the
Board (or its designee) determines that special circumstances require an
extension of time. If the Board (or its designee) determines that an extension
of time for processing a Claimant’s request for review is required, the Board
(or its designee) shall notify him in writing before the end of the initial
sixty (60)-day period and inform him of the special circumstances requiring an
extension of time and the date by which the Board (or its designee) expects to
render its determination on review. The extension of time will not exceed sixty
(60) days from the end of the initial sixty (60)-day period.

If the Board (or its designee) confirms the adverse benefit determination upon
review, the notification will describe the specific reason or reasons for the
adverse determination, refer to the specific Plan provisions on which the
benefit determination is based, include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under ERISA Section 502(a), and any other required information
under applicable Department of Labor Regulations. The claims procedure described
above shall be administered in a manner not inconsistent with ERISA Section 503
and applicable Department of Labor Regulations.

A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

*****

 

A- 7